Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 4 September 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen,
            Grosr: Square. 4th. Sepr: 1785.
          
          I have recd. your letter of the 30th. of August, & will transmit your letter to the Treasury-board by Mr: Storer, who is to sail this week; but I must repeat my determination to give no Countenance to the speculations in Mr: Parker’s papers, untill you shall receive the orders of that Board.
          I have recd. the inclosed letter fm. Mr: Lotter— I have found him so faithfull a servant that I shall certainly recommend him to the American Minister, whenever he arrives at the Hague—but I mean that all expence of every sort shall cease at the Hotel, untill the Minister arrives. I wish therefore that you wd. permit him to live in the Hotel, if he will stay without wages or any other expences, & take care of the Hotel for the rent of the part of it which he occupies; unless you have an oppo: to let it for a good rent, and think it adviseable to let it, which is not likely— It is my intention, however, to your direction, as I must throw the care of that business off my hands
          I am, Gentlemen, / Yrs: &c: &c.
          Will you be so good as to inform me whether Mr: A. M. Cerisier lives still in Amsterdam, & what is his address.
         